DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a first member covering the IC and completely overlapping the IC in a plan view, wherein the first member contacts only one surface of the IC which is opposite the display panel", the limitations of base claim 2 including “a first member covering the IC; and a ground electrode disposed on the flexible printed circuit board, wherein the first member is connected to the ground electrode” and the limitations of base claim 13 including “a first member covering the integrated circuit, wherein: the first member contacts the integrated circuit; and a first member comprises a first insulating layer, a conductive layer disposed on the first insulating layer, and a second insulating layer disposed on the conductive layer”. In particular, the prior art of record falls short with regards to teaching the specifics of the first member as claimed. 

In example:
(i) Nishinohara (U.S. Patent Pub. No. 2017/0148859) teaches a display device comprising: a display panel having a display area and a non-display area, the non-display area being disposed at a peripheral portion of the display area; an integrated circuit disposed in the non-display area to drive the display panel, the IC disposed below the display panel and overlapping the display panel; an output pad unit disposed on the non-display area; a flexible printed circuit board electrically connected to the output pad unit; and a first member covering a portion of the non-display area, but fails to specifically teach wherein the first member covers the IC and completely overlaps the IC in plan view, wherein the first member directly contacts the IC, and wherein the first member comprises a first insulating layer, a conductive layer, disposed on the first insulating layer, and a second insulating layer disposed on the conductive layer.
(ii) Hou et al. (U.S. Patent Pub. No. 2017/0293194) teaches a display device comprising an IC disposed in a non-displayer area to drive a display panel; an integrated circuit and a FCP in the non-display area of the display panel; and a first member covering the IC, but fails to specifically teach wherein the first member directly contacts only one surface of the IC which is opposite the display panel wherein the first member comprises a first insulating layer, a conductive layer, disposed on the first insulating layer, and a second insulating layer disposed on the conductive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 1, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894